DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach or suggest Applicant’s invention.  More specifically Applicant argues that “While Malgat discloses use of a textured sheet of aerosol-forming material that ‘may advantageously facility gathering of the sheet to form a rod,’ (Malgat, [0037]), the consumable aerosol- generating articles produced by Malgat are "for use with an electrically-operated aerosol- generating device comprising a heater for heating the aerosol-forming substrate. Id. at [0075] (emphasis added). Malgat's aerosol-forming rods are usable in devices that include heating elements, and not in consumable articles with integrated heating elements as disclosed by Campbell or recited by claim 1.” Examiner asserts that both reference (Campbell and Malgat) are analogous prior are in the same field of endeavor as the claimed invention. Furthermore Malgat is reasonably pertinent to the problem being solved because as Applicant admits in the response, Malgat disclose use of a textured sheet that may be advantageously facility gathering of the sheet to form a rod. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed invention.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,613,505), and further in view of  Malgat et al. (US 2016/0331031).
Regarding claim 1, Campbell discloses in figs. 1 and 8, an article (cylindrical cigarette (C)) for use with an apparatus (fig. 1) for heating smokable material to volatilize at least one component of the smokable material, the article (cylindrical cigarette (C)) comprising: 
a sheet comprising smokable material (Tobacco material layer (TM), fig.8);
heating material (susceptor layer (300), fig.8) that is heatable by penetration with a varying magnetic field to heat the smokable material (Tobacco material: col.9, lines 33-43).
at least a portion of the heating material (susceptor layer (300), fig.8) arranged in a discrete body (susceptor materials (SM)) in the form of a strip of heating material
herein the strip of heating material has a length that is at least as long as a length of the smokable material ([Examiner’s note: Campbell teaches the side view of an article has discrete bodies of susceptor material. Hence, the space filled with the susceptor material a tube or a strip.).
Campbell teaches the resulting susceptor patterns are flexible, permitting use with tobacco flavor medium substrates which are later rolled, bent or otherwise fabricated to achieve a specific geometry (col. 14 lines 1-5) but does not explicitly disclose the sheet is corrugated or has a non-uniform and non-planar shape. However Malgat discloses a heated 
Regarding claim 2, Campbell discloses the heating material (susceptor layer (300)) is in contact with the sheet (Fig. 8: Tobacco material layer (TM)) 
Regarding claim 3, Campbell discloses the sheet (Tobacco material layer (TM)) is a rolled sheet (figs. 4 and 5).
Regarding claim 4, Campbell discloses an axial length of the rolled sheet is greater than a diameter of the rolled sheet (fig. 4: the axial length of rolled tobacco material layer (TM)) is greater than the diameter of the rolled sheet).
Regarding claim 6, Campbell teaches all the limitations of claim 1 in the embodiments of fig. 1 and 8 but does not explicitly discloses a mass of smokable material discrete from, and encircled by, the rolled sheet. However, in another embodiment, Campbell discloses a mass of smokable material (Tobacco material) discrete from, and encircled, by the rolled sheet (Carrier web (592)) (See fig. 12G and 13, the smokable material is encircled by the rolled sheet on the capstan, col. 11 lines 50-60). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the article of Campbell of embodiment figs. 1 & 8, with a mass of smokable material discrete from, and 
Regarding claim 7, Campbell discloses all or substantially all of a surface of the sheet (Tobacco material layer (TM)) is covered by the heating material ((susceptor layer (300)).
Regarding claim 8, Campbell discloses wherein at least a second portion of the heating material (Susceptor materials (SM)) (See fig. 10C) is arranged in a plurality of additional discrete bodies (susceptor materials (SM)) on a surface of the sheet (Tobacco material layer (TM)).
Regarding claim 9, Campbell discloses each of the discrete bodies comprises a tube comprising the heating material or a strip comprising the heating material (susceptor materials (SM)) [Examiner’s note: Campbell teaches the side view of an article has discrete bodies of susceptor material. Hence, the space filled with the susceptor material a tube or a strip.).
Regarding claim 11, Campbell discloses an ink on the sheet, wherein the ink comprises the heating material (col.13, lines 15-21).
Regarding claim 12, Campbell discloses the heating material (susceptor layer (300)) comprises an electrically-conductive material (col.9, lines 65-67: the susceptor material includes metallic materials such as aluminum, which are electrically-conductive materials).
Regarding claim 13
Regarding claim 14, Campbell discloses the heating material comprises aluminum (Col.9, lines 65-67: the susceptor material includes metallic materials such as silver or aluminum, which are electrically-conductive materials.)
Regarding claim 15, Campbell discloses the smokable material comprises tobacco (tobacco material).
Regarding claim 16, Campbell discloses a system (fig. 1), comprising: 
an apparatus ((Induction heating source (10) for heating smokable material to volatilize at least one component of the smokable material; 
an article ((Cylindrical cigarette (C)) for use with the apparatus, the article comprising a sheet (Tobacco material layer (TM)) comprising smokable material, 
heating material (susceptor layer (300)) that is heatable by penetration with a varying magnetic field to heat the smokable material ((Tobacco material); 
the apparatus  comprises a heating zone (HZ) for receiving at least a portion of the article (Cylindrical cigarette (C)), 
a magnetic field generator ((the combination of elements (11) (12) and (20)) for generating a varying magnetic field to be used in heating the smokable material ((Tobacco material) when the portion of the article (Cylindrical cigarette (C)) is in the heating zone (HZ).
at least a portion of the heating material (susceptor layer (300), fig.8) arranged in a discrete body (susceptor materials (SM)) in the form of a strip of heating material
herein the strip of heating material has a length that is at least as long as a length of the smokable material ([Examiner’s note: Campbell teaches the side view of an 
Campbell teaches the resulting susceptor patterns are flexible, permitting use with tobacco flavor medium substrates which are later rolled, bent or otherwise fabricated to achieve a specific geometry (col. 14 lines 1-5) but does not explicitly disclose the sheet is corrugated or has a non-uniform and non-planar shape. However Malgat discloses a heated aerosol-generating article including an aerosol substrate encircled by a sheet of thermally-conductive material (abstract). Malgat further discloses the gathered sheet of aerosol-forming material may be a textured sheet of material and that use of a textured sheet of material may advantageously facilitate gathering of the sheet to form a rod [0037]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Campbell to include sheet that is corrugated in order to facilitate gathering of the sheet when forming a rod.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,613,505) and Malgat et al. (US 2016/033103) as applied to claim 1 above, and further in view of Wrenn et al. (US 2002/0005207).
Regarding claim 5, Campbell discloses  wherein the rolled sheet is elongate in an axial direction (fig. 1 and 8) but does not explicitly discloses  at least one connector comprising heating material that is heatable by penetration with a varying magnetic field, , and wherein the at least one connector is located at a longitudinal end of the rolled sheet so that the heating material of the at least one connector contacts the heating material that is heatable by penetration with a varying magnetic field to heat the smokable material. 
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 5,613,505) and Malgat et al. (US 2016/033103) as applied to  claim 1 above, and further in view of Collett et al. (US 2014/0060554)
Regarding claim 10, Campbell does not explicitly disclose the heating material is in the form of at least one spiral or closed circuit.
However, Collett teaches a heating material (Terminals (530)) is in the form of spiral (See fig.1). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the heating element of Campbell .
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                         

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715